The defendant gave a note to William Ridgly about the month of February, 1784. This note appeared to have been assigned to the plaintiff on the 27th august, 1787, The word August appeared to have been inserted in lieu of the word September, which seemed to have been erased. There was proof that this alteration was not on the paper when *Page 211 
it came into the plaintiff's hands. The writ issued in June, 1802. Pleanon-assumpsit infra tres annos.
Kennedy contended that there was proof of acknowledgment of the debt, which took it out of the statute, and dispensed with the objection for want of due diligence.
RHEA and YEARSLEY argued e contra. — Beside, by the alteration of the assignment, the date is lost.
The date being lost, does not destroy the paper; and though there has been an alteration in the date of the assignment, we are of opinion that the liability continues upon it. The date does not seem to make an essential part of it, and ought not to be compared to an alteration in a deed, or a material part of a bill of exchange, which in such a case would destroy the validity of the paper.